Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur with the majority in its conclusion that the trial court erred in *353granting defendant’s motion for judgment notwithstanding the verdict. I do not agree, however, with the majority’s determination that a new trial is warranted herein. I am convinced that the trial court abused its discretion in granting a new trial.
The majority concludes correctly in the first portion of its opinion that the trial court improperly weighed the evidence of causation in determining whether to grant defendant’s motion for judgment notwithstanding the verdict. The majority next concludes that the trial court did not abuse its discretion in ordering a new trial on the basis that the verdict was against the manifest weight of the evidence. I vigorously disagree with this conclusion.
It is axiomatic that the verdict of a jury is accorded a strong presumption of regularity. In determining whether it is against the manifest weight of the evidence, every reasonable intendment should be made in its favor. See Seasons Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 80, at fn. 3.
I am aware of this court’s statement in Rohde v. Farmer (1970), 23 Ohio St. 2d 82, 94 [52 O.O.2d 376], that where the trial court’s decision granting a motion for a new trial involves questions of fact, the reviewing court should view the evidence favorably to the trial court’s action rather than to the jury’s verdict. I am not in agreement with this standard, because I believe it does not require the proper degree of scrutiny in such cases. In my view, the reviewing court should adopt a skeptical rather than an indulgent stance toward orders granting a new trial where the basis therefor was that the verdict is against the manifest weight of the evidence. The sanctity of the jury verdict warrants a standard of review of such orders that is more protective of the verdict.7
Even with the Rohde standard, however, I feel that the trial court abused its discretion in granting a new trial. There was sufficient evidence supporting the jury’s finding that the city’s negligence rather than plaintiff’s intoxication was the proximate cause of plaintiff’s injuries. An eyewitness to the accident testified that he actually saw plaintiff’s automobile leave the road as it hit the bump. There was expert testimony concerning the role the bump played in the crash. The majority itself acknowledges that the evidence regarding plaintiff’s level of intoxication “was not entirely conclusive.” It further concedes that there was testimony that plaintiff did not appear to be intoxicated shortly before the accident. Given this state of the evidence, it is clear that the trial court *354abused its discretion in holding that the jury verdict was against the manifest weight of the evidence.
Accordingly, I would affirm that portion of the court of appeals’ judgment reversing the trial court’s entry of judgment notwithstanding the verdict, but I would reverse the affirmance of the trial court’s order granting a new trial, as no new trial is warranted under these facts.

 I am more in accord with the views of Justice Herbert as expressed in his concurrence in Rohde, at 98, as follows:
“* * * in my opinion, this court should not foreclose the possibility that a trial judge, by his actions of record subsequent to the verdict, can so taint the exercise of his discretion that his view of the credibility of the witnesses and his granting of a new trial upon the weight of the evidence are not entitled to the near ‘carte blanche’ acceptance by a reviewing court which appears to emerge from the majority opinion.”